Citation Nr: 0214820	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Whether a July 1999 severance of a grant of service 
connection for instability of the right knee, which was 
accomplished on the basis that an earlier grant of service 
connection had been clearly and unmistakably erroneous, was 
proper.  

(The issue of an increased rating for traumatic arthritis of 
the right knee will be the subject of a later Board of 
Veterans' Appeals (Board) decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1980 to March 
1985.  

This matter comes before the Board on appeal from a rating 
decision by the RO in Cleveland, Ohio, that denied an 
evaluation in excess of 10 percent for arthritis of the right 
knee.  In July 1996, the veteran appeared and offered 
testimony at an RO hearing before a hearing officer.  A 
transcript of that hearing is of record.  

In February 1998, the Board remanded this case to the 
Cleveland RO for further development.  In October 1998, while 
this case was in remand status, the RO granted a separate 10 
percent rating for instability of the right knee, effective 
from November 21, 1995.  The separate 10 percent rating for 
traumatic arthritis of the right knee was continued.  

In a rating action of April 1999 the Cleveland RO proposed to 
sever service connection for instability of the right knee.  
Service connection for this disability was severed by the 
Cleveland RO in a rating action of July 1999, on the grounds 
that the October 1998 rating action granting service 
connection for instability of the right knee was clearly and 
unmistakably erroneous (CUE).  In a remand in April 2000, the 
Board accepted a February 2000 Informal Hearing Presentation 
as a Notice of Disagreement with regard to the April 1999 
severance of service connection for right knee instability 
and instructed the RO to issue a statement of the case in 
regard to the propriety of the severance of service 
connection for this disability.  This development was 
subsequently accomplished by the RO.  

Thereafter the veteran relocated to Alabama and his claims 
file was therefore transferred to the RO in Montgomery, 
Alabama.  In a May 2000 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board.  The veteran failed to appear for this hearing 
scheduled to be held on August 16, 2001.  A VA Form 119 dated 
August 14, 2001 was received on August 27, 2001, in which the 
veteran reportedly explained that he was unable to attend the 
above scheduled hearing and requested that such be 
rescheduled.  In a ruling of August 30, 2001, the Board 
denied the veteran's motion for a new hearing based on a 
finding that he had not provided good cause for his failure 
to report for the hearing scheduled for August 16, 2001.  In 
a subsequent statement the veteran explained that he did not 
appear for this hearing because of his involvement in an 
automobile accident on August 14, 2001.  

Therefore, the Board again remanded the case in March 2002 so 
that the veteran could be afforded another opportunity to 
appear at an RO hearing before a Member of the Board.  An RO 
hearing via videoconference before a Member of the Board was 
scheduled for August 21, 2002.  In a statement dated August 
14, 2002, the veteran indicated that he would be unable to 
attend the scheduled hearing and he requested that such be 
rescheduled.  This motion to reschedule the hearing was 
subsequently denied by a Member of the Board on the grounds 
that the veteran had failed to show good cause for failing to 
appear at the scheduled hearing and for failing to provide a 
timely request for a new hearing date.  

The case is again before the Board for further appellate 
consideration.  However, the Board is undertaking additional 
development on the veteran's claim for an increased rating 
for traumatic arthritis of the right knee pursuant to 
authority granted by 67 Fed. Reg. 3009, 3104 (January 23, 
2002) (to be codified at 38 C.F.R.§ 19.9(a)(2)).  When 
development is completed in regard to this issue, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issue of 
entitlement to an increased rating for traumatic arthritis of 
the right knee.  


FINDINGS OF FACT

1. Service connection and a separate compensable rating for 
instability in the right knee were granted in an October 
1998 rating action.  

2. Service connection and a separate compensable rating for 
instability in the right knee were severed in July 1999.  

3. The October 1998 rating action did not contain an 
undebatable error that would have led to a manifestly 
different outcome if corrected.  


CONCLUSION OF LAW  

The decision granting service connection and a separate 
compensable rating for instability in the right knee was not 
CUE and service connection and a separate compensable rating 
for instability in the right knee is restored.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp 2002); 38 C.F.R. §§ 3.102, 3.105, 
3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The Act is not applicable to claims, such as this one, that 
are based on CUE.  Parker v. Principi, 15 Vet. App. 407 
(2002).  

                                     I.  Clear and 
Unmistakable Error.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating action 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguard's 
have been met.  38 C.F.R. § 3.105(d) (2002).  

In order to determine the propriety of the July 1999 
severance of the grant of service connection for instability 
of the right knee, the Board must address the issue of 
whether there was CUE in the October 1998 rating decision 
that granted service connection and a separate 10 percent 
rating for instability of the right knee, effective from 
November 21, 1995.  The United States Court of Appeals for 
Veterans Claims (Court) has held that 38 C.F.R. § 3.105(d) 
places the same burden of proof on the VA when it seeks to 
sever service connection as 38 C.F.R. § 3.105(a) places on a 
claimant seeking to have an unfavorable previous 
determination overturned.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  In that regard, the Court has held that CUE 
is defined the same under 38 C.F.R. § 3.105(d) as it is under 
38 C.F.R. § 3.105(a).  Venturella v. Gober, 10 Vet. App. 340 
(1997).  

The Court has defined CUE as a very specific and rare kind of 
"error".  It is the kind of error, of law or fact, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has set forth a three-pronged test to determine 
whether CUE was present under 38 C.F.R. § 3.105(a) in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied: (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the law and record that existed at the 
time of the prior adjudication in question. Damrel v. Brown, 
6 Vet. App. 242 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

However, the Court has recently held that although the same 
standards apply in a determination of CUE in a final decision 
(38 C.F.R. § 3.105(a) and a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection (38 C.F.R. § 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was of 
record when the RO made its service connection grant. Daniels 
v. Gober, 10 Vet. App. 474, 480 (1997).  The Court reasoned 
that because 38 C.F.R. § 3.105(d) specifically states that " 
a change in diagnosis may be accepted as a basis for 
severance", the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, " if the Court were 
to conclude that a service connection award can be terminated 
pursuant to section 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record". Id.  

Based on the foregoing, therefore, the Board's task is to 
determine, based on all the evidence of record (including 
that which was recently obtained by the RO), whether the 
October 1998 rating action that granted service connection 
for instability of the right knee was CUE.  

                                                     II.  
Factual Basis 

The veteran's service medical records reveal that the veteran 
was seen on several occasions during service with complaints 
regarding his right knee, including complaints of pain, 
locking, swelling, weakness and giving out.  In January 1983 
he was reported to have a torn cartilage in the right knee 
and a joint mouse was also noted during service.  No lateral 
instability was reported during service and drawer tests and 
Mc Murray's signs were negative.  He underwent arthroscopic 
surgery on the right knee in April 1984, during service, and 
loose bodies were removed.  The postoperative diagnosis was 
chondromalacia.  

On VA medical examination in May 1985 the veteran complained 
of loose "stuff" in his right knee.  Evaluation revealed 
tenderness in the in the patella area and mild crepitus.  
There was no swelling, heat or deformity.  No laxity was 
noted and the McMurray's test and drawer sign were both 
negative.  

VA clinical records reflect occasional outpatient treatment 
for right knee pain in the late 1980s.  In October 1986 it 
was noted that the veteran had been in a motor vehicle 
accident and sustained an injury to the right knee.  Knee 
stability was reported to be good.  

During a VA hospitalization for right knee complaints in 
November 1986, the veteran underwent arthroscopic removal of 
a loose body from the right knee.  An x-ray of April 1988 
revealed degenerative changes in the right knee and 
calcifications in the joint spaces that could have been 
secondary to chondrocalcinosis, which could be degenerative 
in nature.  A loose body could not be excluded.  

On VA examination in November 1989, the veteran related that 
he had been involved in an automobile accident in July 1986, 
but this injury only caused a slight increase in his right 
knee symptomatology.  He said that he had been having chronic 
knee swelling and pain prior to the accident.  The veteran 
was said to walk with a slightly antalgic gait.  The examiner 
was unable to elicit any evidence of instability in the right 
knee due to extreme guarding on the veteran's part.  The 
examiner commented that the July 1986 accident has resulted 
in a slight exacerbation in the veteran's symptoms and that 
there seemed to be quite a bit of knee pain and swelling 
prior to the accident.  The doctor said that he had not 
reviewed the claims folder.  

On a VA examination in January 1996 the veteran was noted to 
ambulate with a cane and he said to have a slow deliberate 
gait.  Normal ligaments were reported on evaluation.  

On a substantive appeal (VA Form 9) dated in March 1996, the 
veteran stated that he was having instability in his right 
knee.  He said that he was using a cane and a cloth support 
because of his right knee disability.  

During a May 1996 VA examination of the right knee, it was 
reported that the veteran walked with a bilateral short 
stance.  He complained that his knee gives out swells and 
aches.  On evaluation, the right knee was stable on passive 
motion in all directions.  

On a July 1996 hearing at the RO the veteran stated that his 
right knee would give out.  

During a VA examination conducted in February 1997 the 
veteran was noted to walk with a slow deliberate gait and to 
use a cane.  His ligaments were noted to be normal.  

In its February 1998 remand, the Board noted that the 
examiners on previous VA examinations of the veteran's right 
knee did not comment regarding weakened movement, excess 
fatigability, or incoordination.  It was also noted that the 
RO had not discussed the opinion of the VA General Counsel in 
VAOPGCPREC 23-97 that indicated that arthritis and 
instability in the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  

Pursuant to the above remand, a VA examination was conducted 
in May 1998.  On the examination, the examiner noted that the 
veteran demonstrated a right antalgic gait.  Examination 
showed no effusion of the knee and normal collateral 
ligaments.  The examiner said that the veteran did display 
some instability on walking, but no weakness or fatigability 
was reported.  

When the rating board granted service connection and a 
separate compensable rating for instability in the right knee 
in October 1998, it was noted that the VA physician who 
conducted the May 1998 examination reported that the veteran 
had some instability in the knee based on observation of an 
antalgic gait.  While a VA examination in January 1996 showed 
no effusions, normal ligaments, and no pain on patella 
pressure and a May 1996 VA examination found that the knee 
was stable in all directions, the latter examination also 
noted that the right knee gives way and swells.  The rating 
board further observed that these examination reports did not 
speak specifically to instability, weakness or giving way.  
Reasonable doubt was resolved in favor of the veteran based 
on ongoing symptomatology and reports of giveway.  

In November 1998 private clinical records were received that 
reflected treatment from October 1997 to September 1998 for 
right knee complaints.  Review of these records reveals that, 
prior to initial treatment, the veteran sustained a work 
related injury to his right knee when he put his right leg 
through a hole in the floor and struck his knee on a steel 
support.   No varus or valgus instability was noted.  During 
this treatment the veteran was noted to have increasing 
giving way and instability in the right knee.  An MRI 
conducted in December 1997 revealed a tear in the anterior 
cruciate ligament. In May 1998 the veteran underwent surgical 
reconstruction of this ligament.  

When the RO proposed to sever service connection in the right 
knee in April 1999, it was noted that the earlier rating 
action granting service connection for instability of the 
right knee assigned a separate 10 percent rating for this 
disability retroactive to November 1995 stating that " just 
because instability, fatigue and weakness were not mentioned 
did not mean that they did not exist.  The rating action 
proposing severance of service connection in April 1998 also 
noted that evidence received subsequent to the October 1998 
rating action showed that the veteran suffered a work related 
injury in October 1997 and received extensive treatment for 
right knee symptoms thereafter.  

It was also noted that an MRI conducted in December 1997 
revealed a tear in the anterior cruciate ligament and that 
the veteran failed to mention the October 1997 injury and the 
torn anterior cruciate ligament during his May 1998 VA 
examination.  It was noted that the evidence clearly showed 
that the veteran suffered a serious injury to his right knee 
in October 1997 and that after this injury ligament damage to 
the knee was noted for the first time.  Service connection 
for right knee instability was said to have been granted for 
ligament laxity since there was no evidence in the file at 
that time indicating that the veteran had injured his right 
knee in October 1997.  

Since evidence of this injury and the damage that resulted 
were subsequently documented, severance of service connection 
for instability of the right knee was proposed.  This action 
was based on a finding that the instability was the result of 
a post service injury and was not a part of the service-
connected disability.  

In a rating action dated in July 1999 the RO severed service 
connection for instability of the right knee since it was due 
to an intercurrent injury.  

During a VA orthopedic examination conducted in March 2002, 
the veteran gave a history of an inservice injury to his 
right knee and a 1997 post service injury to that knee that 
resulted in a torn ligament that required surgical 
reconstruction.  Evaluation revealed findings that included 
slight lateral laxity of the knee to stress.  The impression 
was residuals of service connected right knee injury-
postoperative times two, traumatic arthritis and a history of 
on the job injury to the right knee-status post ACL 
reconstruction The examiner pointed out that the residuals of 
the veteran's service-connected injury to the right knee with 
two surgical procedures could not be separated from the 
residuals of the on the job injury that required the ACL 
reconstructed since these matters were "inextricably 
intertwined".  

                                                     III. 
Legal Analysis

The severance of service connection for right knee 
instability was premised on a finding that the veteran's 
instability in the right knee was the result of an October 
1997 post service injury and was therefore unrelated to the 
right knee disability sustained during the veteran's period 
of service.  

As noted above, the Court has noted that CUE is the kind of 
error, of fact or law that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Fugo v. 
Brown,supra.  

It is true that the complete facts regarding all the 
veteran's right knee injuries were not known to the rating 
board at the time service connection was granted for right 
knee instability in October 1998.  There was no evidence in 
the record at that time indicating that the veteran had 
sustained an additional post service injury to his right knee 
in October 1997, that an MRI of December 1997 revealed a torn 
knee ligament, and that this torn ligament had been 
surgically repaired in May 1998.  Thus, the first prong of 
the Courts test for CUE as annunciated in Damrel supra, and 
Russell, supra, appears to have been met in this case.  
However, in the opinion of the Board, this omission from the 
record of evidence regarding the veteran's 1997 right knee 
injury, the subsequent finding of a torn right knee ligament 
on MRI, and the surgical repair of this injury, had it not 
been made, would not have manifestly changed the outcome of 
the October 1998 rating decision that granted service 
connection for instability of the right knee.  

In granting service connection for this disability, the 
rating Board in October 1998 noted that the VA physician who 
conducted the May 1998 examination found that the veteran had 
some instability in the right knee based on his observation 
of an antalgic gait on the right.  An unusual gait was also 
noted on earlier VA examinations conducted in February 1997, 
May 1996, and January 1996.  The veteran's gait was also 
described as antalgic on a VA examination conducted in 
November 1989.  All of these examinations were conducted 
prior to the veteran's right knee injury of October 1997.  It 
is also noted that the examiner on the May 1998 examination 
found the veteran to have right knee instability despite 
evaluating the veteran's right knee ligaments as normal on 
evaluation.  Similar normal findings regarding the veteran's 
right knee ligaments were noted on the VA examinations 
conducted in February 1997, January and May 1996, and 
November 1989.  Clearly, given such findings of gait 
abnormality on earlier medical examinations, reasonable minds 
could conclude that the veteran's right knee instability 
preceded and was unrelated to his October 1997 right knee 
injury and therefore warranted service connection.  

In addition, the record indicates that the rating action of 
October 1998 granting service connection for right knee 
instability was also predicated on "ongoing symptomatology 
and reports of giveway."  The Board notes that the veteran 
had complained of giving way in the right knee during his 
period of active military service, as well as during 1996, 
prior to his October 1997 right knee injury.  Given such 
complaints of instability prior to 1997 reasonable minds 
could conclude that the veteran's right knee instability 
precluded and was unrelated to his October 1997 right knee 
injury and therefore warranted service connection.  

In view of the above, it is debatable whether or not the 
veteran's instability in his right knee was the result of his 
already service connected right knee disorder or was due to a 
post service intercurrent injury in October 1997.  A 
reasonable mind could have answered this question in the 
veteran's favor.  As such, the October 1998 rating action 
granting service connection and a separate compensable rating 
for right knee instability did not involve CUE.  Therefore 
restoration of service connection and a separate compensable 
rating for right knee instability is warranted.  


ORDER

Service connection and a separate compensable rating for 
instability in the right knee are restored.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

